Citation Nr: 0326210	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  91-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
as being secondary to post-gastrectomy and gastrojejunostomy 
syndrome.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to November 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1989 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO, in 
pertinent part, denied service connection for a psychiatric 
disorder as secondary to the service-connected post-
gastrectomy and gastrojejunostomy syndrome.

In March 1992 and August 1994, the Board remanded the claim 
for additional development and adjudicative actions.  In May 
1999, the Board denied service connection for a psychiatric 
disorder as being secondary to post-gastrectomy and 
gastrojejunostomy syndrome.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In January 2001, the veteran and the 
Secretary of VA (the parties) filed a joint motion for 
remand, asserting that the Board had provided inadequate 
reasons and bases for the denial of service connection for a 
psychiatric disorder as being secondary to the service-
connected post-gastrectomy and gastrojejunostomy syndrome.  
The Court granted the joint motion in February 2001.  

In June 2002, the Board denied the claim for service 
connection for a psychiatric disorder as being secondary to 
the service-connected post-gastrectomy and gastrojejunostomy 
syndrome.  The veteran appealed the decision to the Court.  
In January 2003, the parties filed a joint motion for remand, 
asserting that the Board had failed to provide adequate 
reasons and bases for its determination that the 
preponderance of the evidence was against the claim of 
entitlement to service connection for a psychiatric disorder.  
The Court granted the motion that same month.  The case has 
been returned to the Board for further appellate review. 

The Board notes that in the January 2001 joint motion for 
remand, the parties stated that VA had an obligation to 
consider a claim for a total rating for compensation based 
upon individual unemployability.  The record reflects that in 
a December 1999 rating decision, the RO denied entitlement to 
a total rating for compensation based upon individual 
unemployability.  The record does not reflect that the 
veteran filed a notice of disagreement as to that decision, 
and thus the claim has been adjudicated and is final, and the 
Board does not have jurisdiction to consider the claim.  
38 C.F.R. §§ 20.200 (2002) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).

Additionally, the Board notes that in a July 2000 rating 
decision, the RO denied reopening the claim for service 
connection on a direct basis for a psychiatric disorder.  The 
record reflects that the veteran filed a notice of 
disagreement as to that decision and that a statement of the 
case was issued in January 2001.  However, there is no 
substantive appeal as to that issue, and thus it is not 
considered to be part of the current appeal.  See 38 C.F.R. 
§ 20.200 (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).

Finally, the Board notes that in its June 2002 decision, it 
had denied an evaluation in excess of 60 percent beginning 
October 6, 1998, for post-gastrectomy and gastrojejunostomy 
syndrome.  In the January 2003 joint motion, the parties 
requested that such claim be dismissed.  The January 2003 
Court order dismissed the claim, and thus that issue is no 
longer part of the current appellate review.


REMAND

A review of the record shows that VA has not fulfilled its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Specifically, section 5103(a), title 38, U.S. Code, as 
amended by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added).  In this case, the 
veteran has not been informed of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the Board finds that, under the circumstances 
presented by this case, additional development of the record 
would be appropriate.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of which information and 
evidence he is to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf in connection 
with his claim for service connection for 
a psychiatric disorder.

2.  It is requested that a board of two 
psychiatrists, who have not had any 
experience with this case, review the 
claims file and offer their opinions on 
the following:

Is there a reasonable basis for a finding 
that the veteran's currently diagnosed 
psychiatric disorder was caused by, or 
etiologically derived from, his service-
connected gastrointestinal disorder? 

A discussion of any psychiatric and/or 
medical principles deemed significant 
regarding the interplay between the 
respective disorders, as revealed by the 
evidence, is specifically requested as 
part of the comprehensive rationale which 
should be offered by the reviewing 
psychiatrists in support of their 
opinions.  

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO should then readjudicate the 
claim for entitlement to service 
connection for a psychiatric disorder as 
secondary to the service-connected post-
gastrectomy and gastrojejunostomy 
syndrome.  If the benefit remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the veteran's 
VA claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided during the pendency of the 
appeal, considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

5.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


